Citation Nr: 0805338	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-24 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES
 
1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a prostate 
disability.

3.  Entitlement to service connection for bilateral shoulder 
disability.

4   Entitlement to service connection for a skin disability.

5.  Entitlement to service connection for a gastrointestinal 
disability.

6.  Entitlement to service connection for a right plantaris 
muscle disability.

7.  Entitlement to service connection for a left Achilles 
tendon disability.

8.  Entitlement to service connection for a respiratory 
disability, to include sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from December 1969 to June 
1972 and December 1974 to August 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issues of entitlement to service connection for 
hypertension, a skin disability, a gastrointestinal 
disability, and a respiratory disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The competent evidence does not demonstrate that the 
veteran currently has a diagnosed prostate disability.

2.  The competent evidence does not demonstrate that the 
veteran currently has a diagnosed bilateral shoulder 
disability.

3.    The competent evidence does not demonstrate that the 
veteran currently has a diagnosed left Achilles tendon 
disability.

4.  The competent evidence does not demonstrate that the 
veteran currently has a diagnosed right plantaris muscle 
disability.


CONCLUSIONS OF LAW

1. A prostate disability was not incurred in, or aggravated 
by, active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  Bilateral shoulder disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

3.  A left Achilles tendon disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

4.  A right plantaris muscle disability was not incurred in, 
or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA, prior to the initial adjudication of 
the claims, VA satisfied its duty to notify by means of a 
February 2005 letter from the agency of original jurisdiction 
(AOJ) to the appellant that informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence, and requested that 
he submit any evidence in his possession pertaining to the 
claims.  The Board observes that the aforementioned letters 
did not provide the veteran with notice of the type of 
evidence necessary to establish a disability rating or 
effective date in the event of award of the benefits sought.  
However, despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and private treatment 
records.  Additionally, the claims file contains the 
veteran's statements in support of his claims.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

Legal Analysis

1.  Prostate Disability 

The veteran asserts that service connection is warranted for 
a prostate disability.  In order to establish service 
connection on a direct basis the veteran must provide 
evidence of a current disability, an in-service injury or 
disease, and a nexus between the current disability and in-
service injury or disease.  In terms of an in-service injury 
or disease, the veteran's service medical records reflect 
that he was diagnosed with an asymmetric prostate gland and 
was treated for prostatitis on several occasions, including 
in 1975, 1985, 1989, 1990, and 1994.  However, with respect 
to a current disability, the record does not demonstrate that 
the veteran has a currently diagnosed prostate disability, 
including prostatitis.  Although, a treatment record from Dr. 
S. L., the veteran's treating physician, reflects that the 
veteran's PSA levels were tested in March 2002, a handwritten 
notation signed by Dr. S. L. on such record reflects that his 
test results were within normal limits.  Therefore, as the 
evidence of record does not demonstrate that the veteran has 
a currently diagnosed prostate disability, the Board 
concludes that an award of service connection is not 
justified.  Support for this conclusion is found in Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) where the Court 
found that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability and in the absence of 
proof of a present disability there can be no valid claim.  

Thus, although the veteran asserts that he has a current 
prostate disability that is related to service, the negative 
evidence of record is of greater probative value than his 
statements in support of his claim.  Therefore, as the 
competent evidence of record fails to establish that the 
veteran has a current prostate disability that is related to 
his active military service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a prostate disability.  The Board 
has considered the doctrine of giving the benefit of the 
doubt to the veteran, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2007), but does not find that the 
evidence is of such approximate balance as to warrant its 
application.

2.  Bilateral Shoulder

The veteran asserts that service connection is warranted for 
bilateral shoulder disability.  In terms of an in-service 
injury or disease, the veteran's service medical records 
reflect that he complained of experiencing shoulder pain in 
1992.  Likewise, in April 1995, the veteran complained of 
experiencing left shoulder pain for which he occasionally 
took Motrin.  Additionally, the examiner, from the veteran's 
April 1995 retirement examination reported that the veteran 
had left shoulder impingement.  However, with respect to a 
current disability, the record does not demonstrate that the 
veteran has a currently diagnosed left or right shoulder 
disability.  Indeed, none of the medical records (dated from 
2002 to 2004) submitted by Dr. S. R. L., the veteran's 
treating physician, reflect that the veteran has ever 
complained of, or been treated for a shoulder disability.  
Significantly, a March 2004 private treatment record 
demonstrates that the examiner reported that the veteran's 
extremities had full range of motion and equal power and that 
his musculoskeletal system was normal.  Therefore, as the 
evidence of record does not demonstrate that the veteran has 
a currently diagnosed shoulder disability, the Board 
concludes that an award of service connection is not 
justified.  Support for this conclusion is found in Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) where the Court 
found that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability and in the absence of 
proof of a present disability there can be no valid claim.  

Thus, although the veteran asserts that he has current 
shoulder disabilities that are related to service, the 
negative evidence of record is of greater probative value 
than his statements in support of his claim.  Therefore, as 
the competent evidence of record fails to establish that the 
veteran has a current right or left shoulder disability that 
is related to his active military service, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a right or left 
shoulder disability.  The Board has considered the doctrine 
of giving the benefit of the doubt to the veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2007), 
but does not find that the evidence is of such approximate 
balance as to warrant its application.

3.  Left Achilles Tendon

The veteran asserts that service connection is warranted for 
a left Achilles tendon disability.  In terms of an in-service 
injury or disease, the veteran's service medical records 
reflect that he complained of, and was treated for left 
Achilles tendonitis on several occasions including in 1981, 
1982, 1989, 1994, and 1995.  However, with respect to a 
current disability, the record does not demonstrate that the 
veteran has a currently diagnosed left Achilles tendon 
disability.  Indeed, none of the medical records (dated from 
2002 to 2004) submitted by Dr. S. R. L., the veteran's 
treating physician, reflect that the veteran has ever 
complained of, or been treated for a left Achilles tendon 
disability.  Therefore, as the evidence of record does not 
demonstrate that the veteran has a currently diagnosed 
Achilles tendon disability, the Board concludes that an award 
of service connection is not justified.  Support for this 
conclusion is found in Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) where the Court found that Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability and 
in the absence of proof of a present disability there can be 
no valid claim.  

Thus, although the veteran asserts that he has a current left 
Achilles tendon disability that is related to service, the 
negative evidence of record is of greater probative value 
than his statements in support of his claim.  Therefore, as 
the competent evidence of record fails to establish that the 
veteran has a current left Achilles tendon disability that is 
related to his active military service, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a left Achilles tendon 
disability.  The Board has considered the doctrine of giving 
the benefit of the doubt to the veteran, under 38 U.S.C.A. § 
5107 (West 2002), and 38 C.F.R. § 3.102 (2007), but does not 
find that the evidence is of such approximate balance as to 
warrant its application.

4.  Right Plantaris Muscle

The veteran asserts that service connection is warranted for 
a right plantaris muscle disability.  In terms of an in-
service injury or disease, the veteran's service medical 
records reflect that he complained of, and was treated for a 
probable rupture of his right plantaris in his right calf in 
June 1984 and July 1984.   Additionally, the examiner from 
the veteran's April 1995 retirement examination reported that 
the veteran had a right plantaris strain.  However, with 
respect to a current disability, the record does not 
demonstrate that the veteran has a currently diagnosed right 
plantaris muscle disability.  Indeed, none of the medical 
records (dated from 2002 to 2004) submitted by Dr. S. R. L., 
the veteran's treating physician, reflect that the veteran 
has ever complained of, or been treated for a right plantaris 
muscle disability.  Therefore, as the evidence of record does 
not demonstrate that the veteran has a currently diagnosed 
right plantaris muscle disability, the Board concludes that 
an award of service connection is not justified.  Support for 
this conclusion is found in Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) where the Court found that Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability and in the absence of proof of a present 
disability there can be no valid claim.  

Thus, although the veteran asserts that he has a current 
right plantaris muscle disability that is related to service, 
the negative evidence of record is of greater probative value 
than his statements in support of his claim.  Therefore, as 
the competent evidence of record fails to establish that the 
veteran has a current right plantaris muscle disability that 
is related to his active military service, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a right plantaris 
muscle disability.  The Board has considered the doctrine of 
giving the benefit of the doubt to the veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2007), 
but does not find that the evidence is of such approximate 
balance as to warrant its application.


ORDER

Entitlement to service connection for a prostate disability 
is denied.

Entitlement to service connection for bilateral shoulder 
disability is denied.

Entitlement to service connection for a left Achilles tendon 
disability is denied.

Entitlement to service connection for a right plantaris 
muscle disability is denied.




REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2007).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2007).  

With respect to the veteran's claim for service connection 
for hypertension, post service treatment records reflect that 
the veteran has been diagnosed with, and treated for 
hypertension.  Although his service medical records do not 
demonstrate that he was ever diagnosed to have hypertension, 
such records reflect that he had numerous elevated blood 
pressure readings in service.  However, the record does not 
reflect that the veteran has been afforded a VA hypertension 
examination to determine whether or not his current 
hypertension is etiologically related to the elevated blood 
pressure readings found in the veteran's service medical 
records.  In light of the clinical findings of record, the 
Board finds that such an examination and clinical opinion is 
warranted.  Such would be useful in adjudication of the claim 
de novo.

With respect to the veteran's claim for service connection 
for skin disability, a March 2004 private treatment record 
reflects that the veteran had basal cell/solar keratosis on 
the right side of his face, which began in 2000.  The 
veteran's service medical records reflect that in January 
1990, the veteran was diagnosed with solar keratosis with 
granulomatous chronic inflammation on his left preauricular 
area.   Similarly, in May 1993, the veteran sought treatment 
for a small growth on his right cheek, which was assessed by 
an examiner as keratosis.  Additionally, in April 1995, the 
veteran complained of a bump on his right temple which was 
enlarging.  The examiner's impression was rule out basal cell 
carcinoma of the right temple.  However, although the record 
demonstrates evidence of both an in-service and post-service 
skin disability, the veteran has not been afforded a VA 
examination to ascertain whether such conditions are 
etiologically related.  In light of the clinical findings of 
record, the Board finds that a VA examination and clinical 
opinion is warranted.  Such information would be useful on 
the de novo adjudication of the veteran's claim.

With respect to the veteran's claim for entitlement to 
service connection for a respiratory disability, a post-
service treatment record dated in March 2004 reflects that 
the veteran has been diagnosed as having allergies and 
restrictive airway disease.   His service medical records 
reflect he complained of, and was treated for, sinusitis and 
allergies on several occasions including in 1970, 1971, and 
1995.  Moreover, on reports of medical history dated in June 
1974, September 1985, and April 1995, the veteran reported a 
history of hay fever and sinusitis.  However, the record does 
not reflect that the veteran has been afforded a VA skin 
examination to determine whether or not his current 
respiratory disability is etiologically related to the 
respiratory symptomology found in his service medical 
records.  Such would be useful in adjudication of the claim 
de novo.

With respect to the veteran's claim for entitlement to 
service connection for a gastrointestinal disability, a post-
service treatment record dated in March 2004 reflects that 
the veteran has been diagnosed as irritable bowel syndrome 
and gastroesophageal reflux disease since 2000.   His service 
medical records reflect he was treated for irritable bowel 
syndrome in 1981.  Moreover, on an April 1995 report of 
medical history, the veteran reported a history of frequent 
indigestion.   However, the record does not reflect that the 
veteran has been afforded a VA examination to determine 
whether or not his current gastrointestinal disability is 
etiologically related to the gastrointestinal symptomology 
documented in the veteran's service medical records.  Such 
would be useful in adjudication of the claim de novo.

Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  Issue VCAA notice with regard to the 
issues on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159, and any other applicable legal 
precedent.  Specifically, the appellant 
and his representative should be 
informed as to the information and 
evidence necessary to substantiate his 
claims for service connection for 
hypertension, a skin disability, a 
respiratory disability, and a 
gastrointestinal disability, including 
which evidence, if any, the veteran is 
expected to obtain and submit, and which 
evidence will be obtained by VA.  The 
veteran should also be advised to send 
any evidence in his possession pertinent 
to his appeal to the VA.  Additionally, 
the veteran should be advised of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claims, 
including notice that a disability 
rating and an effective date will be 
assigned if service connection is 
awarded.

2.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for hypertension, a skin 
disability, a respiratory disability, and 
a gastrointestinal disability since his 
discharge from service.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran, not already 
of record.

3.  The veteran should then be afforded a 
VA examination by a specialist in 
cardiology, if available, to determine 
the current nature and etiology of his 
hypertension.  The examiner should be 
requested to furnish an opinion as to 
whether it is at least as likely as not 
that any current hypertension disability 
is etiologically related to the elevated 
blood pressure readings reported in 
service, or any other incident of 
service.  All necessary tests should be 
performed.  The rationale for all 
opinions expressed should be set forth.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

4.  The veteran should then be afforded a 
VA dermatology examination to determine 
the nature and etiology of his current 
skin disability.  The examiner should be 
requested to furnish an opinion as to 
whether it is at least as likely as not 
that any current skin disability is 
etiologically related to any incident of 
service, including the keratosis and/or 
basal cell carcinoma reported in service.  
All necessary tests should be performed.  
The rationale for all opinions expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

5.  The veteran should then be afforded a 
VA examination by the appropriate 
specialist to determine the nature and 
etiology of his current respiratory 
disability.  The examiner should be 
requested to furnish an opinion as to 
whether it is at least as likely as not 
that any current respiratory disability 
is etiologically related to any incident 
of service, including the allergies and 
sinusitis reported in service. All 
necessary tests should be performed.  The 
rationale for all opinions expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

6.  The veteran should then be afforded a 
VA examination by the appropriate 
specialist to determine the nature and 
etiology of his gastrointestinal 
disability.  The examiner should be 
requested to furnish an opinion as to 
whether it is at least as likely as not 
that any current gastrointestinal 
disability is etiologically related to 
any incident of service, including the 
irritable bowel syndrome and indigestion 
noted in service. All necessary tests 
should be performed.  The rationale for 
all opinions expressed should be set 
forth.  The claims folder should be made 
available to the examiner in conjunction 
with the examination.

7.  Following completion of the above, 
the issues on appeal should be 
readjudicated.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, as indicated.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


